Exhibit 10.1

VOTING AND SUPPORT AGREEMENT

This VOTING AND SUPPORT AGREEMENT, dated as of June 30, 2017 (this “Agreement”),
is by and among OceanFirst Financial Corp., a Delaware corporation (“Parent”),
and each of the undersigned shareholders (collectively, the “Shareholders” and
each, a “Shareholder”) of the Company (as defined below). Capitalized terms used
herein and not defined shall have the meanings specified in the Merger Agreement
(as defined below).

WHEREAS, concurrently with the execution and delivery of this Agreement, Sun
Bancorp, Inc., a New Jersey corporation (the “Company”), Parent and Mercury
Merger Sub Corp., a New Jersey corporation and a wholly-owned Subsidiary of
Parent (“Merger Sub”), are entering into an Agreement and Plan of Merger (the
“Merger Agreement”) pursuant to which, on the terms and subject to the
conditions set forth therein, (i) Merger Sub will merge with and into the
Company (the “First-Step Merger”), with the Company surviving as a wholly-owned
Subsidiary of Parent, (ii) immediately thereafter, the Company, as the surviving
corporation in the First-Step Merger, will merge with and into Parent (the
“Second-Step Merger” and, together with the First-Step Merger, the “Integrated
Mergers”), with Parent being the surviving corporation in the Second-Step Merger
and (iii) at the Effective Time the shares of common stock, par value $5.00 per
share, of the Company (“Company Common Stock”) issued and outstanding
immediately prior to the Effective Time (other than certain shares of Company
Common Stock held by the Company or Parent) will, without any further action on
the part of the holder thereof, be automatically converted into the right to
receive the Merger Consideration as set forth in the Merger Agreement;

WHEREAS, as of the date hereof, each Shareholder is the record and beneficial
owner of, has the sole right to dispose of, and has the sole right to vote the
number of shares of Company Common Stock set forth below such Shareholder’s
signature on the signature page hereto (such Company Common Stock, together with
any other capital stock of the Company acquired by any Shareholder after the
execution of this Agreement, whether acquired directly or indirectly, upon the
exercise of options, conversion of convertible securities or otherwise, and any
other securities issued by the Company that are entitled to vote on the approval
the Merger Agreement held or acquired by any Shareholder (whether acquired
heretofore or hereafter), being collectively referred to herein as the “Shares”;
provided, however, that shares of Company Common Stock held by The Brown
Foundation shall not be considered Shares or beneficially owned by any
Shareholder and shall not be subject to the terms of this Agreement);

WHEREAS, receiving the Requisite Company Vote is a condition to the consummation
of the transactions contemplated by the Merger Agreement; and

WHEREAS, as an inducement to Parent to enter into the Merger Agreement and incur
the obligations therein, Parent has required that the Shareholders enter into
this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 



--------------------------------------------------------------------------------

Section 1. Agreement to Vote; Restrictions on Voting and Transfers.

(a) Agreement to Vote the Shares. Each Shareholder hereby irrevocably and
unconditionally agrees that from the date hereof until the Expiration Time, at
any meeting (whether annual or special and each adjourned or postponed meeting)
of the Company’s shareholders, however called, each Shareholder will (i) appear
at such meeting or otherwise cause all of such Shareholder’s Shares to be
counted as present thereat for purposes of calculating a quorum and (ii) vote or
cause to be voted all of such Shares, (A) in favor of the approval of the Merger
Agreement, the First-Step Merger and the other transactions contemplated by the
Merger Agreement, (B) against any Acquisition Proposal, without regard to any
recommendation to the shareholders of the Company by the Board of Directors of
the Company concerning such Acquisition Proposal, and without regard to the
terms of such Acquisition Proposal, or other proposal made in opposition to or
that is otherwise in competition or inconsistent with the transactions
contemplated by the Merger Agreement, (C) against any agreement, amendment of
any agreement or organizational document (including the Company Certificate and
the Company Bylaws), or any other action that is intended or would reasonably be
expected to prevent, impede, or interfere with, delay, postpone or discourage
the transactions contemplated by the Merger Agreement and (D) against any
action, agreement, transaction or proposal that would reasonably be expected to
result in a breach of any representation, warranty, covenant, agreement or other
obligation of the Company in the Merger Agreement.

(b) Restrictions on Transfers. Each Shareholder hereby agrees that, from the
date hereof until the earlier of the receipt of the Requisite Company Vote or
the Expiration Time, such Shareholder shall not, directly or indirectly, sell,
offer to sell, give, pledge, grant a security interest in, encumber, assign,
grant any option for the sale of or otherwise transfer or dispose of any Shares,
or enter into any agreement, arrangement or understanding to take any of the
foregoing actions (each, a “Transfer”) other than a Transfer for bona fide
estate planning purposes to such Shareholder’s affiliates (as defined in the
Merger Agreement) or immediate family members (together, “Transferees”);
provided that as a condition to such Transfer, such Transferee shall be required
to execute a joinder to this Agreement; provided, further, that such Shareholder
shall remain jointly and severally liable for the breaches by any of such
Transferee of the terms hereof. Any Transfer in violation of this Section shall
be null and void. Each Shareholder further agrees to authorize and request the
Company to notify the Company’s transfer agent that there is a stop transfer
order with respect to all of the Shares owned by such Shareholder and that this
Agreement places limits on the Transfer of such Shareholder’s Shares.

(c) Transfer of Voting Rights. Each Shareholder hereby agrees that such
Shareholder shall not deposit any Shares in a voting trust, grant any proxy or
power of attorney or enter into any voting agreement or similar agreement or
arrangement in contravention of the obligations of such Shareholder under this
Agreement with respect to any of the Shares owned by such Shareholder.

(d) Acquired Shares. Any Shares or other voting securities of the Company with
respect to which beneficial ownership is acquired by any Shareholder or any of
their respective controlled affiliates (which, for the avoidance of doubt, shall
not include other family members other than such Shareholder’s spouse and
children sharing the same household), including, without limitation, by
purchase, as a result of a stock dividend, stock split, recapitalization,
combination, reclassification, exchange or change of such Shares or upon

 

2



--------------------------------------------------------------------------------

exercise or conversion of any securities of the Company, if any, after the
execution hereof (in each case, a “Share Acquisition”) shall automatically
become subject to the terms of this Agreement and shall become “Shares” for all
purposes hereof. If any controlled affiliate (which, for the avoidance of doubt,
shall not include other family members other than such Shareholder’s spouse and
children sharing the same household) of any Shareholder acquires Shares by way
of a Share Acquisition, such controlling Shareholder will cause such controlled
affiliate to comply with the terms of this Agreement applicable to a
“Shareholder” of the Company.

(e) No Inconsistent Agreements. Each Shareholder hereby agrees that such
Shareholder shall not enter into any agreement, contract or understanding with
any person prior to the termination of this Agreement in accordance with its
terms, directly or indirectly, to vote, grant a proxy or power of attorney or
give instructions with respect to the voting of such Shareholder’s Shares in any
manner which is inconsistent with this Agreement.

Section 2. Non-Solicit. Each Shareholder shall not, and shall use their
respective reasonable best efforts to cause their respective controlled
affiliates (which, for the avoidance of doubt, shall not include other family
members other than such Shareholder’s spouse and children sharing the same
household) and each of their respective officers, directors, members, partners,
employees and other Representatives not to, directly or indirectly, (a) solicit,
initiate, encourage (including by providing information or assistance) or
knowingly facilitate any inquiries, proposals or offers with respect to, or the
making or completion of, any proposal that constitutes, or may reasonably be
expected to lead to, an Acquisition Proposal, (b) provide or cause to be
provided any non-public information or data relating to the Company in
connection with, or have any discussions with, any person relating to or in
connection with an actual or proposed Acquisition Proposal (except to disclose
the existence of the provisions of this Section), (c) engage in any discussions
or negotiations concerning an Acquisition Proposal (provided that each
Shareholder may refer any such person to the provisions of this Section) or
otherwise take any action to encourage or knowingly facilitate any effort or
attempt to make or implement an Acquisition Proposal, (d) approve, recommend,
agree to or accept, or propose publicly to approve, recommend, agree to or
accept, any Acquisition Proposal, (e) solicit proxies or become a “participant”
in a “solicitation” (as such terms are defined in the Exchange Act) with respect
to an Acquisition Proposal or otherwise encourage or assist any person in taking
or planning any action that would reasonably be expected to compete with,
restrain or otherwise serve to interfere with or inhibit the timely consummation
of the Integrated Mergers in accordance with the terms of the Merger Agreement,
(f) initiate a shareholders’ vote or action by consent of the Company’s
shareholders with respect to an Acquisition Proposal, (g) become a member of a
“group” (as such term is used in Section 13(d) of the Exchange Act) with respect
to any voting securities of the Company that takes, or intends to take, any
action in support of an Acquisition Proposal or (h) approve, endorse or
recommend, agree to or accept, or propose to approve, endorse, recommend, agree
to or accept, or execute or enter into, any letter of intent, agreement in
principle, merger agreement, investment agreement, acquisition agreement, option
agreement or other similar agreement related to any Acquisition Proposal.

 

3



--------------------------------------------------------------------------------

Section 3. Representations, Warranties and Support Covenants of the
Shareholders.

(a) Representations and Warranties. Each Shareholder represents and warrants to
Parent as follows:

(i) Power and Authority; Consents. For any Shareholder that is not an
individual, such Shareholder is duly organized and validly existing and in good
standing under the laws of the jurisdiction of its formation and has all
requisite power and authority to enter into and perform its obligations under
this Agreement. For each Shareholder that is an individual, such Shareholder has
the capacity to execute and deliver this Agreement. No filing with, and no
permit, authorization, consent or approval of, any Governmental Entity is
necessary on the part of such Shareholder for the execution, delivery and
performance of this Agreement by such Shareholder or the consummation by such
Shareholder of the transactions contemplated hereby.

(ii) Due Authorization. This Agreement has been duly executed and delivered by
such Shareholder and the execution, delivery and performance of this Agreement
by such Shareholder and the consummation of the transactions contemplated hereby
have been duly authorized by all necessary action on the part of such
Shareholder.

(iii) Binding Agreement. Assuming the due authorization, execution and delivery
of this Agreement by Parent, this Agreement constitutes the valid and binding
agreement of such Shareholder, enforceable against such Shareholder in
accordance with its terms (except in all cases as such enforceability may be
limited by bankruptcy, insolvency, moratorium, reorganization or similar laws
affecting the rights of creditors generally and the availability of equitable
remedies).

(iv) Non-Contravention. The execution and delivery of this Agreement by such
Shareholder does not, and the performance by such Shareholder of its obligations
hereunder and the consummation by such Shareholder of the transactions
contemplated hereby will not, violate or conflict with, or constitute a default
under, any agreement, instrument, contract or other obligation or any order,
arbitration award, judgment or decree to which such Shareholder is a party or by
which such Shareholder or its property or assets is bound, or any statute, rule
or regulation to which such Shareholder or its property or assets is subject or,
in the case of any Shareholder that is not an individual, any charter, bylaw,
partnership agreement, limited liability company agreement or other
organizational document of such Shareholder. Except for this Agreement and the
Securities Purchase Agreement, no Shareholder is, and no controlled affiliate
(which, for the avoidance of doubt, shall not include other family members other
than such Shareholder’s spouse and children sharing the same household) of any
Shareholder is, a party to any voting agreement, voting trust or any other
contract with respect to the voting, transfer or ownership of any Shares. No
Shareholder has appointed or granted a proxy or power of attorney to any person
with respect to any Shares.

(v) Ownership of Shares. Except for restrictions in favor of Parent pursuant to
this Agreement and transfer restrictions of general applicability as may be
provided under the Securities Act of 1933, as amended, and the “blue sky” laws
of the various States of the United States, each Shareholder owns, beneficially
and of record, all of the Shares free and clear of any proxy, voting
restriction, adverse claim, security interest, or other lien, and has sole
voting power and sole power of disposition with respect to such Shares with no

 

4



--------------------------------------------------------------------------------

restrictions on any Shareholder’s rights of voting or disposition pertaining
thereto, and no person other than the Shareholders have any right to direct or
approve the voting or disposition of any of such Shareholder’s Shares. As of the
date hereof, the number of the Shares beneficially owned by such Shareholder is
set forth below such Shareholder’s signature on the signature page hereto. Each
Shareholder has possession of an outstanding certificate or outstanding
certificates representing all of such Shareholder’s Shares (other than Shares
held in book-entry form) and such certificate or certificates does or do not
contain any legend or restriction inconsistent with the terms of this Agreement,
the Merger Agreement or the transactions contemplated hereby and thereby.

(vi) Legal Actions. There is no action, suit, investigation, complaint or other
proceeding pending against any Shareholder or, to the knowledge of such
Shareholder, any other person or, to the knowledge of such Shareholder,
threatened against such Shareholder or any other person that restricts or
prohibits (or, if successful, would restrict or prohibit) the exercise by Parent
of its rights under this Agreement or the performance by any party of its
obligations under this Agreement.

(vii) Securities Purchase Agreement. No Shareholder has any outstanding claims
against the Company, and no Shareholder is aware of any claims that any
Shareholder may have against the Company, in each case, arising out of, relating
to or in connection with the Securities Purchase Agreement, dated as of July 7,
2010, as amended on July 30, 2010 (the “Securities Purchase Agreement”), between
the Company and the Shareholders, or any other contract to which any Shareholder
is a party.

(viii) Reliance. Such Shareholder understands and acknowledges that Parent is
entering into the Merger Agreement in reliance upon such Shareholder’s execution
and delivery of this Agreement and the representations and warranties of such
Shareholder contained herein.

(b) Support Covenants. From the date hereof until the Expiration Time:

(i) Each Shareholder agrees not to take any action that would make any
representation or warranty of such Shareholder contained herein untrue or
incorrect or have the effect of preventing, impeding, or, in any material
respect, delaying, interfering with or adversely affecting the performance by
such Shareholder of its obligations under this Agreement.

(ii) Each Shareholder hereby agrees to promptly notify Parent of the number of
Shares, if any, acquired in any Share Acquisition by such Shareholder after the
execution hereof.

(iii) Each Shareholder hereby authorizes Parent and the Company to publish and
disclose in any announcement or disclosure required by applicable Law and any
periodic report or proxy statement filed in connection with the transactions
contemplated by the Merger Agreement such Shareholder’s identity and ownership
of the Shares and the nature of such Shareholder’s obligation under this
Agreement.

 

5



--------------------------------------------------------------------------------

Section 4. Termination of Securities Purchase Agreement. Each Shareholder agrees
that, effective as of the Effective Time, the Securities Purchase Agreement will
automatically be terminated without any liability or obligation being imposed on
Parent or any of its Subsidiaries (including the Subsidiaries of the Surviving
Corporation). From the date hereof through the date on which the Securities
Purchase Agreement is terminated, without the prior written consent of Parent,
no Shareholder shall exercise any of its rights under Section 4.6 of the
Securities Purchase Agreement. In furtherance of the foregoing, effective as of
the Effective Time, each Shareholder for itself and on behalf of its respective
controlled affiliates (which, for the avoidance of doubt, shall not include
other family members other than such Shareholder’s spouse and children sharing
the same household) and each of its and their respective successors and assigns
hereby irrevocably, knowingly and voluntarily releases, discharges and forever
waives and relinquishes all claims, demands, liabilities, defenses, affirmative
defenses, setoffs, counterclaims, actions and causes of action of whatever kind
or nature, whether known or unknown, which any such person has, may have or
might have or may assert now or in the future, against the Company or any of its
Subsidiaries and their respective successors (including Parent), assigns,
officers and directors, arising out of, based upon or resulting from the
Securities Purchase Agreement, whether known or unknown, and which occurred,
existed, was taken, permitted or begun prior to the Effective Time. Each such
releasing party shall, and shall cause each of its controlled affiliates (which,
for the avoidance of doubt, shall not include other family members other than
such Shareholder’s spouse and children sharing the same household) to, refrain
from, directly or indirectly, asserting any claim or demand or commencing,
instituting or maintaining, or causing to be commenced, instituted or maintained
any legal or arbitral proceeding of any kind against the Company or any of its
Subsidiaries and their respective successors (including Parent), assigns,
officers and directors based upon any matter released pursuant to this
Section 4.

Section 5. Intentionally Omitted.

Section 6. Further Assurances. From time to time, at the request of Parent and
without further consideration, each Shareholder shall execute and deliver such
additional documents and take all such further action as may be necessary to
consummate and make effective the transactions contemplated by this Agreement.

Section 7. Termination. This Agreement will terminate upon the earlier of
(a) the Effective Time and (b) the date of termination of the Merger Agreement
in accordance with its terms (the “Expiration Time”); provided that this
Section 7 and Section 8 shall survive the Expiration Time indefinitely;
provided, further that no such termination or expiration shall relieve any party
hereto from any liability for any breach of this Agreement occurring prior to
such termination.

Section 8. Miscellaneous.

(a) Expenses. All expenses incurred in connection with this Agreement and the
transactions contemplated by this Agreement shall be paid by the party incurring
such expenses.

 

6



--------------------------------------------------------------------------------

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, telecopied or emailed (with
confirmation), mailed by registered or certified mail (return receipt requested)
or delivered by an express courier (with confirmation) to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):

(i) If to Parent, to:

OceanFirst Financial Corp.

975 Hooper Avenue

Toms River, New Jersey 08753

Attention: Christopher D. Maher

Facsimile: (732) 349-5070

Email: cmaher@oceanfirst.com

(ii) with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attention: David Ingles

Facsimile: (917) 777-2697

Email: David.Ingles@skadden.com

(iii) If to any Shareholder, to the address of such Shareholder set forth below
such Shareholder’s signature on the signature pages hereto.

(c) Amendments, Waivers, Etc. This Agreement may not be amended, changed,
supplemented, waived or otherwise modified or terminated except by an instrument
in writing signed by each of the parties hereto.

(d) Successors and Assigns. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto (whether by operation of law or otherwise) without the prior written
consent of the other parties hereto, except Parent may, without the consent of
any other party hereto, assign any of its rights and delegate any of its
obligations under this Agreement to any affiliate of Parent. Any purported
assignment in contravention hereof shall be null and void. Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit of
and be enforceable by the parties and their respective successors and permitted
assigns.

(e) Third Party Beneficiaries. This Agreement is not intended to, and does not,
confer upon any person other than the parties hereto any rights or remedies
hereunder, including the right to rely upon the representations and warranties
set forth herein. For the avoidance of doubt, and notwithstanding anything to
the contrary contained herein, no Shareholder shall be required pursuant to this
Agreement to cause any person who is a party to (or whose actions are otherwise
subject to) a separate voting and support agreement with Parent to take or
refrain from taking action, or otherwise be liable for the actions or omissions
of any such other person.

 

7



--------------------------------------------------------------------------------

(f) No Partnership, Agency, or Joint Venture. This Agreement is intended to
create, and creates, a contractual relationship and is not intended to create,
and does not create, any agency, partnership, joint venture or any like
relationship between the parties hereto.

(g) Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto relating to the subject matter hereof and supersedes all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof.

(h) Severability. Whenever possible, each provision or portion of any provision
of this Agreement shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision or portion of any provision of
this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or portion
of any provision in such jurisdiction, and this Agreement shall be reformed,
construed and enforced in such jurisdiction such that the invalid, illegal or
unenforceable provision or portion thereof shall be interpreted to be only so
broad as is enforceable.

(i) Specific Performance; Remedies Cumulative. The parties hereto agree that
irreparable damage would occur if any provision of this Agreement were not
performed by any Shareholder in accordance with the terms hereof and,
accordingly, that Parent shall be entitled to seek an injunction or injunctions
to prevent breaches of this Agreement or to enforce specifically the performance
of the terms and provisions hereof, in addition to any other remedy to which
Parent may be entitled at law or in equity. Each Shareholder hereby further
waives (a) any defense in any action for specific performance that a remedy at
law would be adequate and (b) any requirement under any law to post security or
a bond as a prerequisite to obtaining equitable relief.

(j) No Waiver. The failure of any party hereto to exercise any right, power or
remedy provided under this Agreement or otherwise available in respect hereof at
law or in equity, or to insist upon compliance by any other party hereto with
its obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof, shall not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.

(k) Governing Law. This Agreement and all disputes or controversies arising out
of or relating to this Agreement or the transactions contemplated hereby shall
be governed by, and construed in accordance with, the internal laws of the State
of Delaware, without regard to any applicable conflicts of law principles.

 

8



--------------------------------------------------------------------------------

(l) Submission to Jurisdiction. Each party agrees that it will bring any action
or proceeding in respect of any claim arising out of or related to this
Agreement or the transactions contemplated hereby exclusively in any federal or
state court sitting in the State of Delaware (the “Chosen Courts”), and, solely
in connection with claims arising under this Agreement or the transactions that
are the subject of this Agreement, (i) irrevocably submits to the exclusive
jurisdiction of the Chosen Courts, (ii) waives any objection to laying venue in
any such action or proceeding in the Chosen Courts, (iii) waives any objection
that the Chosen Courts are an inconvenient forum or do not have jurisdiction
over any party and (iv) agrees that service of process upon such party in any
such action or proceeding will be effective if notice is given in accordance
with Section 8(b).

(m) Waiver of Jury Trial. EACH PARTY HERETO INTENTIONALLY, KNOWINGLY AND
VOLUNTARILY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW AT THE TIME OF INSTITUTION OF THE
APPLICABLE LITIGATION, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT: (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH
PARTY MAKES THIS WAIVER VOLUNTARILY AND (IV) EACH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8(m).

(n) Drafting and Representation. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event that an ambiguity
or a question of intent or interpretation arises, this Agreement shall be
construed as if drafted jointly by the parties, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.

(o) Name, Captions, Gender. Section headings of this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Whenever the context may require, any pronoun used herein shall
include the corresponding masculine, feminine or neuter forms.

(p) Counterparts. This Agreement may be executed by facsimile or other
electronic means and in any number of counterparts, all of which shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each of the parties and delivered to the other
parties, it being understood that all parties need not sign the same
counterpart.

[Signature Pages Follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date and year first written above.

 

OCEANFIRST FINANCIAL CORP. By:                                     
                                              Name:       Title: SHAREHOLDER:
By:                                                                             
      Name:       Title: Number of shares of Company Common
Stock:                                                                     
Address:                                                                 
                                                                                
 